Case 1:20-cv-00372-WES-PAS Document 17 Filed 06/15/21 Page 1 of 4 PageID #: 297




                   UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF RHODE ISLAND
  ______________________________
                                 )
  JAMES R. SILVIA,               )
                                 )
            Petitioner,          )
                                 )
       v.                        )        C.A. No. 20-372 WES
                                 )
  STATE OF RHODE ISLAND,         )
                                 )
            Respondent.          )
  ______________________________)

                           MEMORANDUM AND ORDER

        Before the Court are James R. Silvia’s Petition Under 28

  U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State

  Custody (“Petition”), ECF No. 1, the State of Rhode Island’s

  Motion to Dismiss, ECF No. 6, and Petitioner’s Motion to Stay

  Proceedings Pending Recent Notification That State Judiciary

  Was Reviewing the Aspect of This Case (“Motion to Stay”), ECF

  No. 7.     For the reasons that follow, the State’s Motion to

  Dismiss is GRANTED, Petitioner’s Motion to Stay is DENIED, and

  the Petition is DENIED and DISMISSED without prejudice.

  I.    BACKGROUND

        In 1972, Silvia pleaded guilty to second degree murder.

  See Docket, State v. Silvia, No. P1-1971-0402A (R.I. Super.

  Ct.).     During his ensuing fifty-year prison term, he was

  convicted and sentenced on additional charges including escape
Case 1:20-cv-00372-WES-PAS Document 17 Filed 06/15/21 Page 2 of 4 PageID #: 298




  from a correctional institution, conspiracy, assault with

  intent to commit specified felonies, and felony assault.                Id.;

  Dockets, State v. Silvia, Nos. P1-1971-1566A, P2-1976-0227A,

  and P2-1986-2803A (R.I. Super. Ct.).            In 2016, he filed a

  petition for post-conviction relief in state court.                Docket,

  Silvia v. State, PM-2016-2962 (R.I. Super. Ct.).                The Rhode

  Island Superior Court appointed counsel and scheduled multiple

  conferences on the matter.        Id.     Silvia (or his counsel) is

  next slated to appear on July 8, 2021.                Id.     The instant

  Petition was docketed in this Court on August 26, 2020.                 Pet.

  2.

  II.   DISCUSSION

        Under the Antiterrorism and Effective Death Penalty Act

  of 1996 (“AEDPA”), a federal habeas petition filed by a state

  prisoner must be denied if the petitioner has not “exhausted

  the remedies available in the courts of the State.”              28 U.S.C.

  § 2254(b)(1)(A).       The    State   argues   that    Silvia     has   not

  exhausted his state court remedies for any of his claims. Mem.

  Law Supp. State’s Mot. Dismiss 3, ECF No. 6.                Silvia agrees,

  stating that “[a]ll 22 [g]rounds have not been exhausted, nor

  appealed.”     Pet. 13.      In his Petition, Silvia asserts that

  this failure was caused by the state court’s refusal to address




                                        2
Case 1:20-cv-00372-WES-PAS Document 17 Filed 06/15/21 Page 3 of 4 PageID #: 299




  his claims.     See Pet. 6, 8, 10-11, 12A-12F.        However, in his

  subsequent Motion to Stay, Silvia writes that “he has only

  learned of pending state judicial review of this case from the

  Attorney General.”      Mot. Stay 1.     He therefore requests that

  the Court stay the instant proceedings until the state post-

  conviction proceedings have been resolved.          Id. at 1-2.     The

  State objects, arguing that a stay would be inappropriate in

  these circumstances.      See State’s Obj. to Mot. Stay 1, ECF No.

  8.

        “Stay and abeyance, if employed too frequently, has the

  potential     to   undermine”    AEDPA’s    goals   of    “encouraging

  finality”    and    “streamlining   federal    habeas    proceedings.”

  Rhines v. Weber, 544 U.S. 269, 277 (2005).               However, the

  Supreme Court has held that stays may be warranted in at least

  one category of cases:      those where a dismissal would lead to

  a subsequent habeas petition being barred by AEDPA’s one-year

  statute of limitations.         See id. at 274-75, 279 (citing 28

  U.S.C. § 2244(d)(2)). Here, to the extent that Silvia’s claims

  are not already time-barred, the clock is currently paused by

  his pending state post-conviction proceeding.            See 28 U.S.C.

  § 2244(d)(2).      Therefore, the concern identified in Rhines is

  not present. Moreover, Silvia does not provide a single reason




                                      3
Case 1:20-cv-00372-WES-PAS Document 17 Filed 06/15/21 Page 4 of 4 PageID #: 300




  in support of his assertion that a stay would be “judicially

  prudent.”     See Mot. Stay 1.      The Court thus concludes that

  this matter does not present one of the “limited circumstances”

  in which a habeas proceeding should be stayed.            See Rhines,

  544 U.S. at 277.

  III. CONCLUSION

        For the reasons contained herein, the State’s Motion to

  Dismiss, ECF No. 6, is GRANTED, Petitioner’s Motion to Stay,

  ECF No. 7, is DENIED, and the Petition, ECF No. 1, is DENIED

  and DISMISSED without prejudice. 1

  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: June 15, 2021




        1Petitioner’s Motion to Strike the Answer and/or Pleading
  of the Respondent as Being Both Unresponsive and as Fraudulent
  Concealment from the Court, ECF No. 11, is DENIED. Additionally,
  the following are DENIED as moot: Petitioner’s Motion to Late
  File All Attached Pleadings, ECF No. 9; Petitioner’s Renewed
  Motion for Appointment of Counsel, ECF No. 10; Petitioner’s
  Motion to Compel Respondent to Answer Questions Concerning the
  Crime Charged on Mittimus #71-401[,] Whether It Charged the Crime
  of Robbery, or the Crime of Attempted Escape[,] and Which Crime
  the Respondent Reviewed the Petitioner on During the Last 50
  Years of Parole Board Hearings, ECF No. 13; and Petitioner’s
  Motion for Reconsideration, ECF No. 14.



                                      4
